                                                                                   ·- -   -       =====::.:
                                                                                              ··-=·


                                                                           ij, ·          . '
                                                                           : DOCUlvL .. ,1
                                                                             1
                                                                               1.ECTRONICALLY E~..ED

0   UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

     United States of America                                                       Order of Restitution

                     V.                                                              Sl 17 Cr. 638 (JSR)

     LISA BERSHAN,

                                Defendant.


           Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

    United States Attorney for the Southern District ofNew York, Christine Magdo and Negar Tekeei,

    Assistant United States Attorneys, of counsel; the presentence report; the Defendant's conviction

    on Counts One, Two, Four, Five and Six of the above Superseding Information; and all other

    proceedings in this case, it is hereby ORDERED that:

           1. Amount of Restitution. LISA BERSHAN, the Defendant, shall pay restitution in the
0   total amount of $576,071 to the victims of the offenses charged in Counts One and Two of the

    superseding Information, and $2,350,631.54 to the victims of the offenses charged in Counts Four,

    Five and Six of the superseding Information. The names, addresses, and specific amounts owed to

    each victim are set forth in the Schedule of Victims attached hereto. Upon advice of a change of

    address, the Clerk of the Court is authorized to send payments to the new address without further

    order of this Court.

           2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

    several with that of any other defendant ordered to make restitution for the offenses in this matter.

    Specifically, for restitution to the victims of the offenses charged in Counts One and Two of the

    Superseding Information, the Defendant's liability for restitution is joint and several with Joel

    Margulies ("Margulies"), who is charged in 17 Cr. 638 (JSR). For restitution to the victims of the


0
         • ~ ,...JA:1H.,, 'H'f'"'l

I ··-~ffen~;-~harged in Counts Four, Five, and Six of the Superseding Information, the D~fendant's            0
I~.:
      liability for restitution is joint and several with Margulies and with Barry Schwartz, who is charged

      in 17 Cr. 638 (JSR). Defendant's liability for restitution shall continue unabated until either the

      Defendant has paid the full amount of restitution ordered herein, or every victim has been paid the

      total amount of his loss from all the restitution paid by the Defendant and co-defendants in this

      matter.

                3. Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of

      Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

      attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

      by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

      enforce this Order, without further order of this Court.

      Dated: New York, New York

                          nfn(t;                                                                              0




                                                       2
                                                                                                              0
